COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00067-CV


Peter Payne, Mary Beth Payne,          §    From the 431st District Court
David Howard, Oksana Howard,
Melvin Harris, Donna Harris, and
Christina Childers                     §    of Denton County (2011-70650-431)


v.                                     §    April 10, 2014


Highland Homes, Ltd.                   §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                    SECOND DISTRICT COURT OF APPEALS

                                           /s/ Lee Gabriel
                                    By _________________________________
                                       Justice Lee Gabriel